Citation Nr: 0831057	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from June 1963 to March 1967 
and subsequently entered reserve service.  He received the 
Purple Heart Medal for an injury sustained while serving in 
Vietnam.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's claim for entitlement to service connection for 
tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has advance two theories as to why service 
connection is warranted for tinnitus.  He has contended that 
current tinnitus results from noise exposure during combat in 
Vietnam.  He has also contended that tinnitus is secondary to 
a service connected shell fragment wound of the face.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The veteran has received required VCAA notice with regard to 
establishing direct service connection, but has received no 
notice with regard to his claim based on secondary service 
connection.  Similarly, the RO obtained a medical opinion 
with regard to the question of direct service connection, but 
no opinion has been obtained with regard to service 
connection on a secondary basis.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, VA treatment records indicate that the veteran 
has current tinnitus.  The record establishes the service 
connected shell fragment wound.  The veteran is a nurse and 
former medic specializing in mental health, and may be 
competent, at least for purposes of triggering VA's duty to 
obtain an examination or medical opinion, to provide an 
opinion as to the cause of his current tinnitus.  
Accordingly, the low threshold for getting a VA medical 
opinion has been triggered.

The appeal is REMANDED for the following:

1.  Send the veteran a VCAA notice letter 
telling him what evidence is needed to 
substantiate a claim based on secondary 
service connection.  Ask him to provide 
any evidence that he has specialized 
knowledge in the area of audiology.

2.  Afford the veteran a VA audiology 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that current tinnitus was caused 
or aggravated by the service connected 
shell fragment wound of the face.

3.  If the claim remains denied, issues a 
supplemental statement of the case, that 
includes consideration of service 
connection on a secondary basis in 
accordance with the new and old versions 
of 38 C.F.R. § 3.310(a) (2006 & 2007).  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




